Dykman, J.
This action was based upon a contract between the plaintiff and defendant for the occupation of the farm of the latter by the former, and •its object was to recover the value of certain grain. The defendant overcame the plaintiff’s claim by a counter-claim, and recovered a judgment in his favor for a balance. The trial was in the county court, where the action was ■commenced, and the plaintiff has appealed to this court. The question presented by this appeal is whether the defendant was compelled under the agreement to furnish feed for the stock on the farm during the continuance of the •agreement, and our examination satisfies us that the-agreement received the proper construction at the trial, and that the cause was properly decided. The judgment should be affirmed, with costs.